




CITATION: R. v. Tran, 2012 ONCA 18



DATE:   20120112



DOCKET: C53075



COURT OF APPEAL FOR ONTARIO



MacPherson, Simmons and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Lan Tran, Dong Hoa Vuong, Hung Vi Vuong and Van Vi
          Vuong



Respondents



Lisa Csele, for the appellant



Kim Schofield, for the respondents



Heard: November 25, 2011



On appeal from the stay entered by Justice Graham Wakefield of
          the Ontario Court of Justice on November 24, 2010.



Simmons J.A.:



I. Overview

[1]

The Crown appeals from an order of Wakefield J. staying drug-related
    charges against the respondents based on a finding that the respondents rights
    to a trial within a reasonable time under s. 11(b) of the
Charter
were
    infringed.

[2]

The respondents trial in the Ontario Court of Justice began
    approximately 15 months after they were arrested. The trial judge declined to
    stay the charges based on the delay to the commencement of the trial. However, when
    the trial had to be adjourned for four additional months because it could not
    be completed within the originally scheduled time frame, the trial judge granted
    a stay.

[3]

In his reasons staying the charges, the trial judge attributed the first
    two months of the overall delay to the inherent time requirements of the trial
    and the next four months to the Crown because of an initial delay in disclosure.
    Although the trial judge did not specifically categorize the next nine months
    of delay extending up to the commencement of the trial, I take it as implicit
    in his reasons that he treated that period as institutional delay.

[4]

As for the additional four-month delay caused by the adjournment of the
    trial, the trial judge attributed at least some portion of that delay to the
    respondents for underestimating the length of the trial. However, the trial
    judge found that what had been a close call against the respondents at the
    beginning of the trial became a close call in their favour because of actions
    of the Crown during the trial. He said, where trial time was lost from late
    disclosure and unavailable Crown witnesses, I have seen the close balance tip
    the other way.

[5]

The Crown raises three issues on appeal:


i)

the trial judge erred by failing to conduct the analysis required by
R.
      v. Morin
, [1992] 1 S.C.R. 771, and by staying the charges without properly
      attributing the time periods involved;

ii)

the trial judge erred in finding that late disclosure and unavailable Crown
      witnesses caused any appreciable loss of trial time;

iii)

the trial judge erred in implicitly characterizing the delay caused by
      the continuation as institutional or as attributable to the Crown when in fact
      it was part of the inherent time requirements of the trial.


[6]

For the reasons that follow, I would allow the appeal, set aside the
    stay and order a new trial.

II. Background

i)

The Charges

[7]

During the course of an undercover drug investigation, a police officer
    allegedly purchased marijuana that had been advertised for sale on Craigslist
    from Van Vi Vuong and his brother Hung Vuong. On June 10, 2009, police arrested
    the brothers and later executed a search warrant at a Toronto home.

[8]

When the police executed the search warrant, they discovered an
    extensive marijuana grow operation powered by a hydro by-pass. They arrested
    the brothers parents, Dong Hoa Vuong and Lan Tran, and a younger sister,
[1]
all of whom were in the home when the warrant was executed. In all, police
    seized 1070 marijuana plants, 59 high intensity grow lights, 29 ballasts, 2
    blower fans and 5 hydro panels.

[9]

The police charged the respondents with a variety of offences, including:
    production of cannabis; production of cannabis for the purpose of trafficking;
    theft of electricity; possession of proceeds of crime over $5000; trafficking
    cannabis and possession of a prohibited weapon.
[2]

ii)

Chronology

[10]

The basic chronology of the proceedings is set out below:


·

June 10, 2009  the respondents were arrested.

·

June 11/15, 2009  the respondents were released on bail.

·

June 25, 2009  the respondents made their first appearance in
      court. An agent appeared for the three defence counsel representing the
      respondents and designations were filed so the respondents would not have to
      attend all subsequent court dates. Initial disclosure was provided. The matter
      was adjourned to July 16, 2009 to permit counsel to review the disclosure.

·

July 16, 2009  the defence requested disclosure of the
      information to obtain the search warrant. The matter was adjourned to August
      13, 2009 to permit disclosure. Five further adjournments followed prior to
      disclosure of the information to obtain: August 13, 2009; September 4, 2009;
      September 29, 2009; October 13, 2009; and November 6, 2009.

·

December 4, 2009  Crown counsel confirmed that the Information
      to Obtain was couriered to defence counsel in late November 2009. Defence
      counsel requested that the necessary judicial pre-trial
[3]
be set for January 19, 2010 when defence counsel would be present on another
      matter.

·

January 19, 2010  a judicial pre-trial was held during which
      defence counsel raised for the first time concerns about s. 11(b) of the
Charter
.
      The pre-trial was adjourned to March 31, 2010 apparently to permit resolution
      discussions. Target trial dates were set for September 9, 10 and 13, 2010, with
      two-and-a-half days set aside for trial. The following trial dates were offered
      and turned down: March 11 and 12, 2010  the Crown and one defence counsel were
      not available; August 10 and 11, 2010  one   defence counsel was not
      available; August 24 and 30, 2010  the pre-trial judge was presiding;
      September 7, 8 and 9, 2010  counsel were not available September 7 and 8,
      2010. The pre-trial judge recommended that any s. 11(b) motion be brought
      in advance of the trial date.

·

March 31, 2010  the pre-trial was completed and the matter was adjourned
      to July 7, 2010 for a status hearing. The only dates offered by the court for
      the return of a s. 11(b) application in advance of the trial were in April and
      May 2010. Defence counsel did not have any dates available during those months.

·

July 7, 2010  The status hearing was held. An agent indicated the
      defence would be challenging the facial validity of the search warrant and
      possibly bringing a full
Garofoli
[4]
application as well as a s. 11(b)
Charter
application. Crown counsel
      confirmed the s. 11(b) application could not be brought prior to the
      commencement of the trial given the lack of availability of dates and
      multiple counsels dates during the summer. Crown counsel and the agent agreed
      that three days would be required for the trial. The status hearing judge
      directed that three full days be made available on September 9, 10 and 13, 2010.

·

Two weeks prior to trial  defence counsel delivered a s. 7
Charter
application.

·

September 9, 2010  the trial commenced. Crown counsel indicated
      that the s. 7
Charter
application would make it necessary to call
      several additional witnesses. Defence counsel disputed that submission. The s.
      11(b)
Charter
application and scheduling discussions consumed most of the
      day. The trial judge reserved his decision on the s. 11(b) application.  Court
      recessed just prior to 4 p.m. The trial judge indicated there was no real point
      in starting the evidence that day.

·

September 10, 2010  Crown counsel provided four pages of additional
      disclosure from its first witness. Counsel agreed to defer cross-examination of
      that witness to September 13, 2010 and to continue the trial with other witnesses
      in the meantime to make optimal use of trial time. Counsel prepared an Agreed
      Statement of Facts that dispensed with the need for several Crown witnesses
      scheduled for that day. The matter adjourned at almost 3:40 p.m. as no further
      Crown witnesses were available. The trial judge noted that staff had not yet
      had their afternoon break.

A target continuation date
      was set for January 13, 2011. The court offered

September 30 and October
      1, 2010 as possible continuation dates. At least one defence counsel was not
      available on either date as she was on vacation; Crown counsel was not
      available on September 30, 2010. All counsel confirmed they would have been
      available September 28, 2010.

·

September 13, 2010  the trial continued. Although he did not
      make a formal ruling, the trial judge indicated he would not grant a stay
      effective September 9, 2010. Defence counsel made further submissions relating
      to the impact of adjourning the trial to January 13, 2011. Additional Crown
      witnesses testified. September 16, 2010 became available to continue the trial,
      subject to a commitment on the part of one of the defence counsel at 3 p.m.
      Court recessed at 4:30 p.m.

·

September 16, 2010  the trial continued. The Crown made some
      additional disclosure that necessitated an early lunch break. As the trial was
      not completed, it was adjourned to October 20, 2010 for a mid-trial status
      hearing.

The Crown consented to bail
      variations deleting restrictions on cell phone use and releasing Lan Tran and
      Dong Hoa Vuong on their own recognizance.

The court offered the following
      continuation dates: September 28, 2010  one of the defence counsel was no
      longer available; October 18, 2010 (not a full day); October 28, 2010 (not a
      full day)  at least one of the defence counsel was not available; and November
      22, 2010  the Crown and at least one of the defence counsel were not available.

·

October 20, 2010  the trial judge was not available; the matter
      was adjourned to November 24, 2010 for a mid-trial status hearing.

·

November 24, 2010  no continuation dates earlier than January
      13, 2011 were available. The trial judge granted a stay of the charges with reasons
      to follow.


III. The Trial Judges Reasons

[11]

After reviewing the history of the proceedings, the trial judge noted
    that the overall delay from arrest to the first day of trial was 15 months  a
    period sufficiently lengthy to require scrutiny. He also observed that with a
    continuation date of January 13, 2011, the overall delay would increase to 19
    months.

[12]

The trial judge accepted a Crown submission that an initial intake period
    of 60 days was appropriate as part of the inherent time requirements for the
    trial. Before turning to the question of prejudice, he discussed the reasons
    for the remaining delay under three headings: Actions of the Accused; Actions
    of the Crown and Systemic Delay.

[13]

Under the heading Actions of the Accused, the trial judge noted that the
    Crown conceded that the defence was not responsible for any delay up to the
    original trial dates. However, the Crown argued that the defence was
    responsible for the delay caused by the adjournment of the trial because the
    defence failed to give notice of the
Garofoli
and s. 7 applications at
    the pre-trial.

[14]

The trial judge agreed that the defence was responsible for underestimating
    the trial time but observed that counsel worked together to reduce by a third the
    number of additional Crown witnesses that were required. He said, [w]ere it
    not for those concessions, the additional delay would call for a greater
    apportionment of delay to the defence than I now intend.

[15]

Under the heading Actions of the Crown, the trial judge noted that the
    Crown conceded that it was responsible for four months of delay relating to
    disclosure of the information to obtain the search warrant. Further, as the
    Crown was not available on the early trial dates in March 2010 offered by the
    Trial Co-ordinator, the trial judge found that those dates were not truly
    available trial dates and were not to be included in the assessment of delay
    causes.

[16]

Under the heading Systemic Delay, the trial judge noted that both
    parties were ready to set trial dates as of December 4, 2009 but that a
    judicial pre-trial was required before setting a trial date because the trial
    was expected to exceed one day. The delay between December 4, 2009 and January
    19, 2009, when the pre-trial was held, amounted to 46 days. Although neither
    side had suggested reserving target trial dates on December 4, 2009, trial
    judge said I note this in the context of it being the Crowns burden.

[17]

The trial judge found more than modest prejudice to the respondents
    arising from the bail restrictions on cell phone use that were in place until
    the trial was adjourned in September 2010 to January 2011. He also said, [t]he
    parent co-defendants also had health issues, though some pre-dated the arrest.

[18]

After referring to the relative seriousness of the offences, the trial
    judge concluded that the Crowns actions during the trial were sufficient to
    tip what was otherwise a close call in favour of ordering a stay:

As of September 9
th
, 2010, while very
    close, I would not have found a
Charter
breach. Where the trial
    continuation goes to January 2011, even apportioning some of the additional
    delay to all counsel, especially defence in not estimating properly the time
    required for trial, the diminished impact of prejudice with bail variations
    after September 13, 2010, but where trial time was lost from late disclosure
    and unavailable Crown witnesses, I have seen the close balance tip the other
    way and regrettably find a
Charter
breach albeit again a close matter.

IV. Analysis

i)

Standard of Review

[19]

This court has repeatedly held that the characterization of the various
    periods of delay on a s. 11(b)
Charter
application and the ultimate
    decision concerning whether the delay is unreasonable are reviewed on a standard
    of correctness. However, the underlying findings of fact are reviewed on the
    standard of palpable and overriding error:
R. v. Schertzer
2009 ONCA
    742, 255 O.A.C. 45, at para. 71.

ii)

Discussion

a)

Analytical Framework

[20]

The framework for analyzing an application for a stay under s. 11(b) of
    the
Charter
is well-established. The court must consider: i) the overall
    length of the delay between the laying of the charges and the end of the trial;
    ii) whether the accused has waived any of the delay; iii) the reasons for the
    delay; and iv) prejudice to the accused.

[21]

The first factor, overall length of the delay, is a screening mechanism
    to determine whether an inquiry into the reasonableness of the delay is
    warranted. If the overall length of the delay, when considered in the context
    of all the circumstances (such as whether the accused is in custody), is
    unexceptional, no inquiry is required. Where an inquiry is warranted, time
    periods waived by the accused should be deducted from the overall length of the
    delay before considering the reasons for any remaining delay.

[22]

Five considerations come into play when considering the reasons for the
    delay: a) the inherent time requirements of the case; b) actions of the
    accused; c) actions of the Crown; d) limits on institutional resources; and e)
    other reasons for the delay.

[23]

One of the two main purposes of s. 11(b) of the
Charter
is the
    protection of an accuseds rights under the
Charter
to security of the
    person, liberty and a fair trial. An accused will suffer actual prejudice where
    the accused can demonstrate that the delay in bringing a case to trial has
    impaired one of those rights. Prejudice may be inferred where the delay between
    arrest and trial is simply too long.

[24]

Once the four factors have been assessed, the court must determine
    whether the length of the delay is unreasonable having regard to the interests
    of the accused and the societal interests s. 11(b) seeks to protect, the
    explanation for the delay and the prejudice to the accused.  See
Morin
at
    pp. 786-803.

b)

Application of the Analytical Framework to this Case

[25]

It is undisputed that the overall period of delay involved in this case
    warrants an inquiry into the reasonableness of the delay. Further, there is no
    suggestion that the respondents waived any of the delay.

[26]

The analysis in this case is therefore focused on the third and fourth
Morin
factors (the reasons for the delay and prejudice to the respondents) and the
    necessary balancing of the interests protected by s. 11(b).

[27]

I take it as implicit in the trial judges reasons that, apart from the
    two-month initial intake period, he characterized the delay from arrest to the
    original trial dates as being attributable either to the Crown or to
    institutional delay. In doing so, he accepted a concession by the Crown that
    the accused had not contributed to any of the delay up to the date of trial. This
    period of Crown/institutional delay amounts in total to about 13 months.

[28]

Further, although the trial judge attributed some portion of the additional
    four-month delay caused by the adjournment of the trial to the defence, it is
    apparent that he attributed an unspecified portion of the additional delay to
    the Crown  and that he concluded that the additional delay caused by the Crown/lack
    of institutional resources made the delay unreasonable. That, combined with
    actual prejudice to the respondents, required the imposition of a stay.

[29]

In my opinion, the trial judge made several errors in analyzing the
    reasons for the delay in the manner that he did.

[30]

Dealing first with the period
of delay
    from arrest to the original trial dates, the recent decision of Code J. in
R.
    v. Lahiry
,
2011 ONSC 6780,
2011
    CanLII 72019, serves as a reminder of some important principles concerning how
    to address the third factor in the analytical framework  the reasons for
the delay.

[31]

First, the court is not bound by erroneous concessions by the Crown in
    allocating periods of delay:
Lahiry
, at para. 35,
M. v. H
[1999]
    2 S.C.R. 3, at paras 45, 210-211,
Ocean Port Hotel Ltd. v. British Columbia
    (General Manager, Liquor Control and Licensing Branch)
, 2001 SCC 52, [2001]
    2 S.C.R. 781, at para 44.

[32]

Second, parties should not be deemed automatically to be ready to
    conduct a hearing as of the date a hearing date is set. Counsel require time to
    clear their schedule so they can be available for the hearing as well as time
    to prepare for the hearing. These time frames are part of the inherent time
    requirements of the case. Institutional delay begins to run only when counsel
    are ready to proceed but the court is unable to accommodate them. See
Morin
,
    at pp. 791-2, 794-5, 805-806. See also
Lahiry
, at paras. 25-37, citing
Morin
,
R. v. Sharma
, [1992] 1 S.C.R. 814,
R. v. M.(N.N.)
(2006), 209
    C.C.C. (3d) 436 (C.A.),
Schertzer
,
R. v. Meisner
(2003), 57
    W.C.B. (2d) 477 (Ont. S.C.), and
R. v. Khan
, 2011 ONCA 173, 277 O.A.C.
    165.

[33]

In this case, in my view, the trial judge erred in treating the 46-day
    delay between December 4, 2009 (the date the judicial pre-trial was set) and
    January 19, 2010 (the date the judicial pre-trial was held) and the whole of
    the approximately eight-month delay between the judicial pre-trial and the
    commencement of the trial as institutional delay.

[34]

Dealing first with the judicial pre-trial delay between December 4, 2009
    and January 19, 2010, it seems to me that requiring a judicial pre-trial to set
    the trial date(s) is a reasonable and necessary case management tool in busy
    judicial centres designed to ensure overall timeliness of the system and thus
    protect the
Charter
rights of accused generally in presentation of their
    cases. Accordingly, some reasonable period of delay in arranging a judicial
    pre-trial should be treated as part of the inherent time requirements of the
    case.

[35]

In any event, however, the trial judge in this case was not obliged to
    accept the Crowns concession that the accused had no role in this delay. Further,
    the trial judge failed to take account of the time required for counsel to
    clear their calendar and prepare.

[36]

When the pre-trial date was set on December 4, 2009, defence counsel did
    not put on the record their first available date(s) on which they would be
    ready to conduct the pre-trial. Further, when the pre-trial was held defence counsel
    failed to give notice of at least one important
Charter
[5]

application that eventually affected the duration of the trial. No
    explanation has been provided for this omission.

[37]

One of the important purposes of holding a pre-trial is to ensure that
    counsel provide an accurate description of proposed motions and applications
    and an accurate estimate of the anticipated amount of time required for the
    trial. In my view, the failure of defence counsel to give notice of the s. 7
    application at the pre-trial demonstrates that defence counsel were not ready
    to conduct the pre-trial as of January 19, 2010. Accordingly, I would attribute
    this 46-day judicial pre-trial delay to the inherent time requirements of the
    trial.

[38]

Turning to the approximately eight-month delay between the judicial
    pre-trial and the commencement of the trial, once again, the trial judge failed
    to take account of the time required for counsel to clear their calendar and
    prepare. Defence counsel did not put their first available dates for even a
    two-and-a-half day trial on the record when target trial dates were set at the
    judicial pre-trial. They were not available for the early trial dates offered
    by the court in March 2010; nor were they available on dates offered in early
    August. A little more than two months later, on March 31, 2010 at the pre-trial
    continuation, defence counsel did not have a single day available in April or
    May to conduct the s. 11(b)
Charter
motion. Although this is entirely
    understandable in terms of counsels busy schedules, institutional delay does
    not begin to run until counsel are in a position to proceed with the trial.

[39]

Because of defence counsels failure to put their first available trial
    dates on the record at the judicial pre-trial in January 2010, it is difficult if
    not impossible to determine exactly how the delay between the pre-trial and the
    commencement of the trial should be allocated. In the circumstances, and in the
    light of defence counsels unavailability on March 31, 2010 for a one-day s.
    11(b) motion in April or May 2010, it is unrealistic to assume that they could
    have co-ordinated their calendars to schedule even a two-and-a-half-day trial
    within even a few months of the pre-trial date.

[40]

It must also be remembered that counsel had to prepare and serve their
    various
Charter
motions and make time to prepare for trial. In all the
    circumstances, I would attribute no more than three months of this eight-month time
    frame to institutional delay.

[41]

Turning to the delay caused by the adjournment of the trial, in my view,
    the trial judge made two errors in his approach to this period.

[42]

First, he failed to allocate responsibility for the delay specifically.
    Although it is apparent from his reasons that he allocated some portion of the
    delay to both the Crown and the defence, it is not clear what time frame he
    allocated to each party. Further, it is not clear whether he allocated any
    portion of this time frame to institutional delay. Failure to allocate lengthy
    periods of time to any category in the
Morin
framework is an error in
    principle:
Schertzer,
at para. 72.

[43]

Second, the trial judge made a palpable and overriding error in holding
    that trial time that was lost due to late disclosure by the Crown and
    unavailable Crown witnesses should impact the s. 11(b) analysis.

[44]

It is not clear to me whether the trial judge concluded that trial time
    lost due to Crown action was a material factor in causing the adjournment of
    the trial beyond September 16, 2010 or whether he concluded that Crown conduct
    that caused any delay in the trial was enough to tip the balance in favour of
    the respondents. Either way, in my view, the trial judge erred.

[45]

Although the Crown provided four pages of additional disclosure from its
    first witness on September 10, 2010, this did not cause any appreciable delay
    in the trial. Counsel agreed to defer the witnesss cross-examination to the
    following Monday and to proceed with another witness in the meantime.

[46]

As for the unavailability of Crown witnesses, the issue arose only
    because the Crown and the defence entered into an Agreed Statement of Facts on
    September 10, 2010. The Agreed Statement of Facts dispensed with the necessity
    of calling some Crown witnesses scheduled for September 10, 2010. The witnesses
    the Crown anticipated calling on September 13, 2010 were not available to fill
    in the balance of the day on September 10, 2010.

[47]

In these circumstances, it was unreasonable to lay responsibility for lost
    trial time on the Crown. Counsel worked co-operatively to dispense with the
    need for several witnesses. Although it may not be clear, it appears likely
    that the Agreed Statement of Facts may have shortened the trial. In any event,
    no more than 30-40 minutes of trial time was lost because of the unavailability
    of Crown witnesses.

[48]

I also pause to add the following observation. Judges should be cautious
    about engaging in a minute analysis of the normal vicissitudes of a trial for
    the purpose of allocating delay to the Crown or to the defence on s. 11(b)
Charter
applications  for example, the need to pause to consider unforeseen
    developments during the trial, the customary requirement to juggle the line-up and
    availability of witnesses, insignificant administrative glitches or early
    adjournments. Except in rare cases where
unreasonable
delay arising from
    such issues can readily be attributed to one side or the other or to the court
    system, I would think that delays arising from these sorts of factors during
    the normal evolution of a trial would be part of the inherent time requirements
    of the case.

[49]

Finally, although the Crown provided some further late disclosure on
    September 16, 2010 (the additional trial day that was made available on
    September 13, 2010), the issue was resolved by taking an early lunch break.

[50]

As the transcript of the trial does not record at what time many of these
    events happened, it is difficult to assess exactly how much trial time was lost
    because of late disclosure. However, even including the time lost due to
    unavailable Crown witnesses, on my review of the record, the total trial time
    lost appears to be less than half a day.

[51]

As of the end of the day on September 16, 2010, only five

Crown
    witnesses had given evidence. It is not clear how many Crown witnesses remained.
    However, counsel estimated that a full day would be required to complete the
    trial. If anything, given the history of this matter, this seems like a
    conservative estimate.

[52]

In these circumstances, if the trial judge found that trial time lost
    because of late disclosure and unavailable Crown witnesses contributed in any
    material way to the requirement to adjourn the trial beyond September 16, 2010,
    he made a palpable and overriding error in doing so. Even in the absence of
    late disclosure and unavailable Crown witnesses, the trial could not have been
    completed on September 16, 2010.

[53]

If that was not the trial judges conclusion, for reasons that I will
    come to, the amount of trial time lost because of Crown conduct was simply not
    sufficient to tip the s. 11(b) balance in favour of the respondents.

[54]

I turn to the issue of allocating the time between September 16, 2010
    and January 13, 2011. As was noted in
Lahiry
, there are now a number
    of cases that address the issue of allocating delay where a trial has to be
    rescheduled because it was not completed within the originally scheduled time
    frame.

[55]

As stated at para. 67 of
Lahiry
:




These authorities hold that the
          case must be given priority in the system and that the delays resulting from
          re-scheduling the trial date will generally be treated as institutional, or as
          part of the inherent time requirements, or as a combination of both, depending
          on the circumstances. See:
R. v. Godin
[2009 SCC 26, [2009] 2 S.C.R. 3],
R. v. Brace
(2010), 261 C.C.C. (3d) 455 at paras. 14-16 (Ont. C.A.);
R.
            v. Allen
[(1996), 100 C.C.C. (3d) 331 (Ont. C.A.)],  at pp. 347-351;
R.
              v. Satkunanathan
(2001), 152 C.C.C. (3d) 321 at paras 43-5 and 54-5 (Ont.
          C.A.);
R. v. M.(R.)

(2003), 180 C.C.C (3d) 49 at paras.
            6-9 (Ont. C.A.);
R. v. W.(A.J.)

(2009), 257 O.A.C. 11 at paras.
          29-43 (Ont. C.A.);
R. v. Khan
,
supra
at paras. 58-71.




[56]

The following comments from para. 27 of
R. v. Allen
(1996), 100
    C.C.C. (3d) 331 (Ont. C.A.), are particularly helpful:

When addressing s.
    11(b), one must consider the inherent time requirements needed to get a case
    into the system and to complete that case:
R. v. Morin
,
    supra, at p. 16. Those time requirements can include adjournments necessitated
    by the need to find additional court time when initial time estimates prove
    inaccurate:
R. v. Hawkins
(1991), 6 O.R. (3d) 724 at 728 (C.A.), aff'd,
    (1992), 11 O.R. (3d) 64 (S.C.C.);
R. v. Philip
(1993), 80 C.C.C. (3d)
    167 at 172-73 (Ont. C.A.). The inherent time requirements needed to complete a
    case are considered to be neutral in the s. 11(b) calculus. The recognition and
    treatment of such inherent time requirements in the s. 11(b) jurisprudence is
    simply a reflection of the reality of the world in which the criminal justice
    system operates. No case is an island to be treated as if it were the only case
    with a legitimate demand on court resources. The system cannot revolve around
    any one case, but must try to accommodate the needs of all cases. When a case
    requires additional court resources the system cannot be expected to push other
    cases to the side and instantaneously provide those additional resources.

[57]

In this case, in my view, half of the four-month adjournment period
    should be allocated to the inherent time requirements of the case and half
    should be allocated to institutional delay.

[58]

The trial was not completed within the originally allocated time frame
    plus the better part of an extra day made available by the court because the
    defence underestimated the trial time by more than a full day. When it became
    clear that the trial would not finish within the originally estimated
    time-frame, the court made a full extra day available within three days
    (September 16, 2010) and offered two additional continuation dates within two
    weeks (September 30, 2010 and October 1, 2010). Unfortunately, neither of those
    dates were available to counsel.

[59]

When it appeared likely that the extra time made available on September
    16, 2010 would be insufficient to complete the trial, the Crown made an
    additional day available (September 28, 2010) by re-prioritizing other cases.  Defence
    counsel had said this day was available only a few days previously but this was
    no longer the case by September 16, 2010. The court also offered two half days
    within a month of September 28, 2010 (October 18 and 28, 2010) and another full
    day within a month after that (November 22, 2010). Defence counsel were unable
    to make themselves available.

[60]

Although the number of additional dates offered by the Crown and the
    court between September 16, 2010 and November 22, 2010 was limited, the
    challenges involved in rescheduling a case in the Ontario Court of Justice in
    the Greater Metropolitan Toronto Area once a trial judge has become seized of
    the matter are not insignificant. Where an additional full day is required, a
    delay of one to two months is not unreasonable for an out-of-custody matter
    provided reasonable efforts are made.

[61]

Particularly in the light of the fact that an additional day (September
    16, 2010) was freed up within three days of the originally scheduled trial
    dates and the further fact that the Crown attempted to make an additional day
    (September 28, 2010) available by re-prioritizing its cases, in my opinion,
    reasonable efforts were made by the court and the Crown to attempt to
    reschedule the trial between September 16, 2010 and November 22, 2010. In the
    absence of a finding of any form of tactical maneuvering by the defence
[6]
,
    in my opinion, the delay during this period arising from the defence
    underestimating the trial time must be attributed to the inherent requirements
    of this case. That said, as I see it, the failure to offer
any
additional dates between November 22, 2010 and January 13, 2011  a period of
    almost two months  is unreasonable. Accordingly, that time-frame must be
    attributed to institutional delay.

[62]

In the result, the reasons for the delay are as follows:
Crown delay
:
    approximately 4 months (August 13, 2009 to December 4, 2009);
inherent time
    requirements
: approximately 11 months (intake  two months; 46 days from
    December 4, 2009 to January 19, 2010; 5 of the approximately 8 months
    between January 19, 2010 and September 9, 2010;  7 days between September 9,
    2010 to September 16, 2010; approximately 2 months between September 16 and
    November 22, 2010);
institutional delay
: 5 months (3 of the
    approximately 8 months between January 19, 2010 and September 9, 2010;
    approximately 2 months between November 22, 2010 and January 13, 2011).

[63]

The
Morin
guideline for delay in the Ontario Court of Justice is
    eight to ten months. However, the guideline is just that: a guideline, not a
    limitation period. Deviations of several months in either direction can be
    justified by the presence or absence of prejudice:
Morin
, at p. 807.

[64]

In this case, the trial judge found more than modest prejudice to the
    respondents right to security of the person arising from their bail conditions.
    Even assuming that was a proper finding, the question of prejudice arising from
    the bail conditions was never raised until the judicial pre-trial. And the
    specific prejudice found by the trial judge was alleviated to a significant
    extent by the variations to the respondents bail conditions agreed to on
    September 16, 2010. I see no reason to reduce the
Morin
guideline in
    these circumstances. While not the most serious of drug offences, the
    allegations in this case include commercial trafficking in marijuana and a
    hydro bypass in a residential area. In all the circumstances, I conclude that
    the trial judge erred in finding the period of Crown/institutional delay in
    this case unreasonable.

V. Disposition

[65]

Based on the foregoing reasons, I would allow the appeal, set aside the
    stay imposed by the trial judge and order a new trial. It follows that every
    effort should be made to move this case along as quickly as reasonably possible.

Signed:           Janet Simmons J.A.

I agree J. C.
    MacPherson J.A.

I agree R. A. Blair
    J.A.

RELEASED:  JCM January 12, 2012





[1]

The sister was also charged with a number of offences related
    to the grow operation. The charges against her were dismissed part way through
    the trial.



[2]

It appears that the latter charge was dismissed at the request
    of the Crown: p. 202 of the trial transcript.



[3]
A judicial pre-trial was required because counsel estimated the trial would
    last more than one day. Policy in the judicial centre requires that a judicial
    pre-trial be held before trial dates are set.



[4]

R. v. Garofoli
, [1990] 2 S.C.R.
    1421



[5]

Defence counsel did not provide notice of the s. 7
Charter
application until two weeks before trial. At the pre-trial, the trial time was
    estimated at two-and-a-half days. That estimate was later revised to three days
    at the status hearing. It is not clear from the record whether the time
    estimate at the pre-trial included the search warrant application that was
    eventually brought. The trial judge found that the respondents were responsible
    for underestimating the trial time at the pre-trial conference because they
    failed to give notice of the
Garofoli
application and the s. 7
Charter
application. The respondents assert that the
Garofoli
component of the
    search warrant application did not add additional time to the trial and that
    the s. 7 application did not add additional witnesses. As there is no record of
    the pre-trial conference, it is difficult to assess these issues. However,
    whether the s. 7 application actually required additional witnesses, it
    certainly required additional trial time to canvass the additional issues.



[6]

In
R. v. Allen
, this court allocated delay reasonably
    required to continue a trial after the defence underestimated the trial time to
    the inherent rquirements of the case but allocated delay caused by tactical
    decisions of the defence to the defence.


